Citation Nr: 0027228	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for the purpose of receiving VA outpatient treatment.

2.  Entitlement to a higher evaluation for a facial scar 
about the right nasal ala, extending vertically onto the 
upper lip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to April 
1948.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which granted service connection and assigned a 10 
percent disability evaluation for a facial scar.  Service for 
residuals of dental trauma for the purpose of receiving VA 
outpatient treatment was denied.  The veteran timely 
completed an appeal.

In November 1999, the veteran presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO.  A copy of the transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  During service, the veteran sustained dental trauma that 
apparently knocked out tooth number 8 and caused periapical 
abscesses of teeth numbers 7 and 9.  Teeth number 7 and 9 
were subsequently removed, and the veteran's separation 
examination report reflects the presence of a partial upper 
dental prosthesis.

2.  The veteran's facial scar about the right nasal ala, 
extending vertically onto the upper lip, is superficial, 
tender and painful on objective demonstration; there is no 
more than slight cosmetic deformity and it is not shown to be 
disfiguring.


CONCLUSIONS OF LAW

1.  Residuals of dental trauma to teeth 7, 8 and 9 were 
incurred in service, for purposes of eligibility for Class 
II(a) VA dental treatment for residuals of trauma to these 
teeth, but not for VA compensation purposes.  38 U.S.C.A. §§ 
1110, 1712 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for a facial scar about the right nasal ala, 
extending vertically onto the upper lip, are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803-05 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Dental Trauma

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.381(a) (1999).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner-of-war.  38 C.F.R. § 3.381(b) (1999).  [The 
foregoing regulatory provisions were previously found in 38 
C.F.R. §§ 3.381, 4.149 (1998).]

The veteran seeks VA outpatient dental treatment on the basis 
of his claim that he has a dental condition as the result of 
trauma during service.  If a dental condition is due to a 
combat wound or other service trauma, the veteran is entitled 
to VA outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is filed 
(Class II(a) eligibility).  38 U.S.C.A. § 1712(a)(1)(C); 38 
C.F.R. § 17.161(c). (There are other categories of 
entitlement to VA outpatient dental treatment; none is 
claimed by the veteran or suggested by the facts of this 
case.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).

The veteran alleges that during service in 1946, he was 
attacked and beaten about the face by some hoodlums who 
attempted to rob him and a fellow soldier.  In support of his 
claim, the veteran has submitted a lay statement indicating 
that his front teeth were missing on February 14, 1946.  
Service medical records establish that the veteran was 
treated for a laceration of the nose on February 2, 1946.  On 
follow-up examination in April 1946, a history of the veteran 
having been assaulted was noted.  As noted above, service 
connection has been established for the residual facial scar 
about the veteran's nasal ala, extending vertically onto the 
upper lip,.

With this in mind, the Board observes that the veteran's 
October 1945 induction examination clearly shows that his 
front upper teeth were present; his missing teeth were all 
located in the middle and back of the mouth.  As noted above, 
he was beaten up on or about February 2, 1946 and was treated 
for a laceration of the nose.  A February 12, 1946 Report of 
Dental Survey shows that the veteran was treated for 
insufficient teeth.  A comparative review with the veteran's 
induction examination shows that tooth number 8 was now 
missing.  Additionally, the veteran had periapical abscesses 
of L-1 and R-2 (teeth numbers 7 and 9 for VA purposes).  He 
was placed under anesthesia and the teeth were extracted.  In 
April 1946, he was provided with artificial partial dentures.  
The presence of this dental prosthesis was also noted 
separation examination in April 1948.

Periapical abscess is caused by inflammation of the tissues 
surrounding the apical portion of a tooth, associated with 
the collection of pus, resulting from infection through a 
carious lesion or as a result of injury causing pulp 
necrosis.  Dorland's Illustrated Medical Dictionary, 6 (28th 
ed. 1994) (emphasis added).

Resolving all remaining doubt in favor of the veteran, the 
Board finds that service connection is warranted for dental 
trauma to teeth number 7, 8, and 9.  The veteran is thus 
eligible for perpetual Class II(a) VA outpatient dental 
treatment for residuals of trauma to teeth numbers 7, 8 and 
9.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 2000); 38 
C.F.R. § 17.161(c) (1999).  Service connection is not in 
order for residuals of dental trauma to any other tooth.  
Additionally, the Board observes that payment of VA 
compensation benefits for teeth numbers 7, 8 and 9, even if 
due to trauma, is prohibited insofar as they are replaceable 
missing teeth.  See 38 C.F.R. § 3.381 (1999).

ii.  Facial Scar

The veteran's claim of entitlement to a disability evaluation 
in excess of 10 percent for a facial scar about the right 
nasal ala, extending vertically onto the upper lip, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).



Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes (DCs) 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to consider all regulations which are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  38 C.F.R. § 4.1 (1999) requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (1999) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 (1999) states that, in cases 
of functional impairment, evaluations are to be based upon 
lack of usefulness and a full description of the effects of 
the disability upon a person's ordinary activity.  The 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

At the time of an initial rating, "separate ratings can be 
assigned for separate periods of time based on the facts 
found," a practice known as "staged" ratings."  See Fenderson 
at 126 (citing 38 C.F.R. §§ 3.400, 3.500).  The issue before 
the Board involves an initial rating.



It is again noted that the veteran's service medical records 
establish was treated for a laceration of the nose on 
February 2, 1946.  On follow-up examination in April 1946, a 
history of the veteran having been assaulted was noted.  The 
scar was also noted on separation examination in April 1948. 

In conjunction with his February 1999 claim for compensation, 
the veteran was afforded VA dermatological examination.  The 
March 1999 examination report reflects the presence of a 
2.25-inch well healed tender scar around the right nasal ala, 
extending vertically onto the lip.  The examiner noted that 
the scar was of minimal cosmetic deformity.

According to Diagnostic Code 7805 (1999), scars are to be 
rated based upon the limitation of function of the affected 
part.  In the case of superficial scars a 10 percent 
disability evaluation is warranted for those that are poorly 
nourished with repeated ulceration, 38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999), or which are tender and painful 
on objective demonstration, 38 C.F.R. Part 4, Diagnostic Code 
7804 (1999).

The veteran's facial scar is currently evaluated as 10 
percent disabling under Diagnostic Code 7804.  This is the 
maximum available rating under Diagnostic Codes 7803 and 
7804.  Although the veteran has otherwise testified that he 
is conscious of his scar when in public, the 1999 VA 
dermatological examiner specifically noted that there was 
minimal cosmetic defect.  Therefore, his facial scar is no 
more than slightly disfiguring under the criteria set forth 
in Diagnostic Code 7800.  Accordingly, entitlement to a 
separate compensable disability evaluation is not shown.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (a disability can be 
assigned a separate disability evaluation under different 
diagnostic codes, providing that the symptomatology so rated 
is not duplicative or overlapping).  As the Board knows of no 
other basis which would provide the veteran with a higher 
schedular evaluation, his claim is denied

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1999 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the complaints and/or the extent of 
disfigurement of his facial scar are specifically outweighed 
by the medical evidence of record cited above.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Service connection for residuals of dental trauma to teeth 
numbers 7, 8 and 9 (for VA treatment purposes but not for VA 
compensation purposes) is granted.

Entitlement to a higher disability evaluation for a facial 
scar about the right nasal ala, extending vertically onto the 
upper lip, is denied.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

